Order entered February 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01381-CR

                          WILLIAM SEDRIC AUTREY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-81194-10

                                           ORDER
       The Court REINSTATES the appeal.

       On February 10, 2015, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records have not been filed in this appeal. We ADOPT the findings that:

(1) appellant desires to pursue the appeal; (2) appellant is indigent and entitled to proceed

without payment for the record; (3) appellant is represented by court-appointed counsel; (4) Jan

Dugger is the court reporter who recorded the proceedings; and (5) Ms. Dugger’s explanation for

the delay in filing the record is her workload. We DO NOT ADOPT the finding that Ms.

Dugger will file the reporter’s record seventy days from February 12, 2015.

       We ORDER Jan Dugger, official court reporter of the 296th Judicial District Court, to

file the reporter’s record in this appeal by APRIL 17, 2015.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Jan

Dugger, official court reporter, 296th Judicial District Court, and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE